Citation Nr: 0937304	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 



INTRODUCTION

The Veteran had service in the National Guard and Army 
Reserve from July 1978 to March 1990 and from January 1998 to 
January 2001, with active service from June 22, 1979, to June 
26, 1979, with additional periods of duty training, to 
include active duty training from November 1978 to May 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).

The Board notes that the Veteran initially filed a claim of 
entitlement to service connection for PTSD and that the 
Veteran apparently limited the appeal to the issue of service 
connection for PTSD and not any other psychiatric disorder.  
A recent Court of Veterans Claims (Court) decision, however, 
indicates that even though a Veteran may only seek service 
connection for PTSD, a Veteran's claim "cannot be limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed."  Clemons v. Shinseki, No. 07-558 (Vet. App. 
Feb. 17, 2009).  Essentially, the Court found that a Veteran 
does not file a claim to receive benefits only for an 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran.  In this case, the evidence reflects 
findings suggestive of PTSD and depression.  Thus, the Board 
has recharacterized the issue on appeal as "entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD".  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The Board notes that the Veteran raised a claim of service 
connection for a back disorder and that the Board previously 
referred this matter for the appropriate development in its 
September 2006 decision.  Review of the file does not 
indicate that any development was conducted on this matter, 
however.  Thus, the matter is again REFERRED to the RO for 
the appropriate action.  

Furthermore, the Board notes that it appears that the Veteran 
has filed a claim of service connection for residuals of a 
heart attack.  This matter is also REFERRED to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  A chronic right foot disorder was not incurred in active 
service and is not causally related to service or any 
incident therein; it was not incurred or aggravated during 
active duty training; and it is not a result of an injury 
incurred or aggravated during inactive duty training.  

2.  A chronic eye disorder was not incurred in active service 
and is not causally related to service or any incident 
therein; it was not incurred or aggravated during active duty 
training; and it is not a result of an injury incurred or 
aggravated during inactive duty training.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot 
disorder have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for an eye disorder 
have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In March 2003 and September 2006, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
September 2006 notice letter was not timely:  it did not 
predate the initial adjudication.  The Board finds that no 
prejudice resulted, however, because the claims were 
subsequently readjudicated and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits, such as 
obtaining medical records and providing VA examination with a 
nexus opinion where appropriate.  The Board notes that a VA 
examination with a nexus opinion was not conducted for the 
claim of service connection for an eye disorder.  The Board 
finds that none is required, however.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  Thus, the Board finds the matters ready for 
adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, injury incurred or aggravated while 
performing INACDUTRA, or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Presumptive periods 
do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  

Right Foot Disorder 

The service treatment records from the Veteran's initial 
period of service (from July 1978 to March 1990) are 
generally silent as to any abnormal findings related to the 
right foot.  The records dating during this period of service 
do document some findings relevant to this matter, however.  
A December 1978 record indicates that the Veteran was put on 
a temporary profile with no marching over one mile, standing 
over 20 minutes, jumping, squatting, or double timing over 25 
yards for 7 days.  The document does not reveal why the 
temporary profile was ordered.  A February 1979 service 
treatment record documents that the Veteran had a corn on the 
fifth toe of the right foot.  The corn was debrided and the 
Veteran was returned to duty.  A June 19, 1986, treatment 
record reveals that the Veteran sought treatment because the 
skin had rubbed off of her bilateral middle toe and her ankle 
was irritated due to boot friction.  Examination only 
revealed small skin erosion of the dorsal left second toe, 
and the Veteran was told to avoid running and wearing the 
boots for one week.  Finally, a June 13, 1989, record 
documents that the Veteran was treated for a painful bunion, 
was put on physical profile for a bunion, and was ordered to 
avoid physical training, running, and marching.  

The service examination records from this period all reflect 
normal clinical findings for the feet.  The Board notes that 
the January 1979, August 1983, and February 1988 examination 
records also reflect the Veteran's histories of "foot 
problems".  The January 1979 examination record indicates 
that "all positive answers [were] checked [and] no 
significant abnormalities [were] found", however, and the 
Board notes that the August 1983 and February 1988 
examination records clarify that the Veteran was not 
experiencing any foot problem at the time of examination; 
rather, she was reporting that she had had problems during 
basic training which had resolved without "serious 
problem".  

The evidence from the second period of service (from January 
1998 to January 2001) indicates that, at the time of 
reenlistment, the Veteran had normal clinical findings for 
the feet and presented negative histories as to foot trouble 
and any deformities (or missing) toes.  See December 1997 
reenlistment examination records.  Subsequent records 
indicate that the Veteran was treated for fractures of the 
right little toe in October 1998 and February 1999.  See 
March 1999 Nunier treatment record (Veteran being treated for 
stress fracture of right pinky toe); June 1999 federal 
treatment record.  On June 13, 1999, the Veteran reported a 
six-month history of right foot pain as well as a history of 
prior fractures to the right little toe.  See June 1999 
federal treatment record.  Examination revealed tenderness 
over the right little toe, and the Veteran was assessed with 
right little toe pain and inflammation.  She was then given a 
sick slip and authorized to use her running shoes for the 
entire annual training period.  On June 23, 1999, the Veteran 
reported that a dryer bottom fell on her lower right leg, 
resulting in pain, swelling, contusion, and limited mobility.  
The records do not reflect any complaints specific to the 
right foot.  

A June 2002 post-service treatment record reflects the 
Veteran's history of diffuse, throbbing pain over the right 
foot, particularly over the right big toe of the foot, since 
1978.  See January 2002 VA treatment record.  After 
examination, the Veteran was diagnosed with abductovarus 
digit of the fifth right toe, hallux limitus of the right 
foot, and hallux abducto valgus of the right foot.  A 
subsequent June 2002 VA treatment record also reflects a 
finding of "severe bunion deformity and limited range of 
motion of the first toe" of the right foot.  

A VA examination was conducted in April 2007.  The 
examination record reflects the Veteran's history of 
bilateral foot pain since basic training in 1978, when she 
was issued boots that were too large for her feet.  After 
examination, discussion with the Veteran, and review of X-ray 
images, the Veteran was diagnosed with bilateral hallux 
valgus deformity, bilateral second toe hammertoe deformity, 
and left foot plantar fasciitis.  The examiner later provided 
an addendum opinion based on a review of the claims file, in 
which he stated that it was less likely than not that the 
Veteran's right foot condition was related to military 
service.  The examiner noted hat that National Guard 
reenlistment physical in December 1997 "documented a normal 
foot examination" and explained that it was more likely than 
not that the Veteran's current right foot condition was 
related to chronic degenerative changes associated with 
aging.  

After review of the evidence, the Board finds that service 
connection is not warranted for a right foot disability based 
on the Veteran's initial period of service, because, although 
the  medical evidence does reflect some abnormal findings and 
positive histories of "foot problems" during this period, 
the evidence does not suggest that a chronic foot disorder 
began during active service or duty for training or that one 
of the currently diagnosed right foot disorders is causally 
related to this service.  

Initially, the Board finds that service connection is not 
warranted based on the Veteran's history of foot pain during 
basic training.  The Board notes that the Veteran contends 
that her current right foot condition is due to basic 
training.  The Veteran, as a layperson, however, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
this case, the service medical evidence documents that the 
Veteran had foot pain during basic training.  It also 
documents that the pain resolved after basic training, with 
no residual chronic disability, however:  the 1979 and 1983 
examination records reflect normal clinical findings for the 
feet, and the first finding suggestive of a chronic foot 
disorder (the bunion) is dated nine years later.  The Board 
notes that the Veteran now reports that she had right foot 
pain from basic training to the present.  Although she is 
competent to report such a history, the Board finds the 
aforementioned records which show no evidence of continuity 
of symptomatology more credible and more probative, since 
they are contemporaneous with service.  Thus, the Board finds 
that the evidence does not indicate that a chronic foot 
disorder was incurred during basic training.  Additionally, 
the Board finds that the evidence does not suggest that any 
of the currently diagnosed right foot disorders are causally 
related to service because the evidence does not include any 
medical findings or opinions suggestive of a link between the 
Veteran's history of pain during basic training and a 
currently diagnosed right foot disorder, though it does 
include a probative opinion from a VA medical practitioner 
that a right foot disorders are due to aging rather than 
service.  

Service connection is also not warranted based on any other 
period of duty for training during this period of service as 
there is no evidence that a chronic right foot disability 
onset during duty for training.  The Board notes that the 
Veteran was initially diagnosed with a bunion in June 1989, 
for which she was put on temporary profile from June 13, 
1989, to June 24, 1989.  The Board also notes that a July 
1998 "NCO Evaluation Report" covering June 1989 indicates 
that the "reason for submission" was "relief from [active 
duty training]".  The reserve personnel records do not 
document any participation in inactive or active duty 
training in June 1989, however; and the medical evidence does 
not otherwise indicate that the bunion was incurred during 
active duty training or that the bunion was the result of 
injury during inactive duty training.  In this case, 
attributing the onset of the bunion to a period of duty 
training would require resort to gross speculation, which is 
not a permissible basis for service connection.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).  Thus, the Board finds that service connection is 
not warranted based on this period of service.  

Finally, the Board finds that service connection is not 
warranted based on the Veteran's second period of National 
Guard service because the evidence does not document that a 
chronic right foot disorder onset or was aggravated during 
any period of duty for training.  The Board notes that the 
evidence reveals that the Veteran sustained fractures to the 
right pinky toe during this time period.  The evidence does 
not suggest that either fracture was incurred during a period 
of duty training, however:  the service treatment records do 
not reflect any findings of current fracture; they only refer 
to past diagnoses of and treatment for fracture, which 
indicates that the fractures were incurred outside of a duty 
for training period.  Additionally, the evidence does not 
indicate that the Veteran has a right foot disorder which is 
the result of aggravation of the fractures during duty for 
training.  Initially, the Board notes that the medical 
evidence reveals no findings that one of the currently 
diagnosed disorders was the result of the in-service 
aggravation of the fractures.  Furthermore, the Board finds 
that the evidence does not suggest such a finding.  Review of 
the evidence contemporaneous with this period of service 
reveals that the Veteran did not participate in any training 
between February 12, 1999, and June 12, 1999, and that she 
was on profile from June 12, 1999, forward.  Consequently, 
there were no periods of training which could have aggravated 
the fractures.  See, e.g., May 1999 letter from Veteran; June 
13, 1999 sick slip; August 1999 memorandum.  Thus, the Board 
finds that service connection is not warranted based on the 
multiple fractures during service-time.  

The Board also finds that service connection is not warranted 
based on the evidence of an injury to the right lower 
extremity on June 23, 1999.  Initially, the Board notes that 
it is appears that this injury maybe have occurred during an 
annual training period.  The evidence does not suggest that 
this injury resulted in a chronic disorder, however, or that 
it aggravated an already existing right foot disorder.  The 
records associated with the injury do not reflect any 
complaints or treatment specific to the right foot, and the 
next reported complaint pertaining to the foot is not until 
approximately three years later.  Furthermore, the Board 
notes that the evidence does not include any competent 
medical evidence linking a current right foot disorder to 
this injury, though it does include an opinion from a VA 
examiner that it is more likely that the currently diagnosed 
conditions are related to aging.  

In this case, although the evidence reflects treatment for 
the right foot during service, attributing a currently 
diagnosed right foot disorder to a period of duty training or 
the period of active service would require resort to 
speculation.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993). Thus, the Board finds that the claim of service 
connection must be denied at this time.  

Eye Disorder

The service medical evidence from the Veteran's initial 
period of National Guard service (from July 1978 to March 
1990) reflect no complaints or findings suggestive of an eye 
disorder, and  January 1979, August 1983, and February 1988 
service examination records reflect normal clinical findings 
for the eyes and negative histories as to "eye trouble".  
Additionally, the January 1979 and February 1988 examination 
records document that the Veteran had distance visual acuity 
of 20/20 bilaterally.  

The evidence from the second period of service (from January 
1998 to January 2001) indicates that, at the time of 
reenlistment, the Veteran's eyes were clinically normal, her 
visual acuity was 20/20 bilaterally, and she had no "eye 
trouble".  See December 1997 reenlistment examination 
record.  The record then continues to be silent as to any eye 
problem until July 28, 2000, when the Veteran sought 
treatment for soreness, achiness, runniness, and blurred 
vision of the left eye, which had been infected for the 
previous two days.  After examination, the Veteran was 
diagnosed with blepheritis.  A July 2000 follow-up record 
indicates that the Veteran still had pain and persistent 
inflammation in the right eye.  The record is then silent as 
to any eye complaints for the remainder of service.  

A May 2002 post-service treatment record reflects the 
Veteran's history of intermittent photophobia and pain in the 
eyes for the previous three years.  See May 2002 VA treatment 
record.  The Veteran reported that she was involved in a 
vehicle accident three years earlier in which she sustained a 
head injury.  The record notes that the Veteran had bilateral 
visual acuity of 20/20.  It also notes that, after 
examination, the examiner diagnosed the Veteran with glaucoma 
"suspect secondary to [cup to disc] ration with questionable 
[visual field] defect, history of pain around the eyes 
beginning three years earlier, and emmetropia with presbyopia 
bilaterally.  Subsequent VA medical evidence indicates that 
the Veteran continued to have 20/20 visual acuity 
bilaterally.  See May 2007 VA treatment record.  

After review of the evidence, the Board finds that service 
connection is not warranted for an eye disorder.  Initially 
the Board notes that service connection is not warranted for 
refractive error.  Disability due to refractive error is not 
cognizable for VA compensation purposes unless it is 
aggravated by an in-service trauma or disease.  38 C.F.R. § 
3.303(c) (2008).  In this case, the service treatment records 
do not show rapid progression of the Veteran's vision 
impairment or an in-service history thereof, and the 
examination records indicate that the Veteran's visual acuity 
has virtually remained the same from his initial entry in 
service in 1978 to the most recent examination in 2007.  
Compare January 1979 examination record with December 1997 
National Guard examination, and May 2007 VA treatment record.  
In other words, there is no evidence of aggravation of the 
Veteran's refractive error; thus, service connection is not 
warranted.  

Service connection is also not warranted for any other eye 
disorder.  Initially, the Board notes that the evidence does 
not suggest that a chronic eye condition was incurred in or 
is causally related to the Veteran's initial period of 
service:  the medical evidence from this period of service 
reflects no findings or complaints suggestive of a chronic 
eye disorder and there is no medical evidence (or even 
competent lay evidence) suggestive of a link between the 
currently diagnosed eye conditions and this period of 
service.  

Service connection is also not warranted based on the 
Veteran's second period of service.  The Board notes that the 
evidence dating during this period does reflect treatment for 
blepheritis in July 2000.  The medical evidence does not 
suggest that the blepheritis was a chronic condition that 
resulted in the currently diagnosed eye condition(s), 
however.  Moreover, the service personnel records document 
that the Veteran did not participate in any periods of active 
or inactive duty training between January 17, 2000, and 
January 13, 2001.  Thus, based on both the absence of 
evidence of an incurrence or aggravation during duty training 
and the absence of evidence of a link between a currently 
diagnosed disorder and the July 2000 episode of blepharitis, 
the claim of service connection must be denied.  


ORDER

Service connection for a right foot disorder is denied.  

Service connection for an eye disorder is denied.  




REMAND

Further development is needed on the claim of service 
connection for a psychiatric disorder.  Initially the Board 
notes that the RO has denied service connection for PTSD 
because although the Veteran has a diagnosis, VA has been 
unable to verify the Veteran's claimed stressors or to link 
the claimed stressors to periods of active duty training.  
Review of the evidence reveals that the Veteran has been 
diagnosed with psychiatric disorders other than PTSD, 
however, namely major depressive disorder and "adjustment 
reaction".  As these disorders could be related to the 
Veteran's service, particularly her competent and credible 
histories of in-service sexual harassment, the Board finds 
that the matter must be remanded so a VA examination can be 
conducted and a nexus opinion obtained.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Ensure all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of any psychiatric disorder which 
may be present.  For each and any 
diagnosed disorder,  the examiner is 
requested to state whether it is at least 
as likely as not that the psychiatric 
disorder was incurred in or aggravated by 
service or is causally related to 
service, to include the reported in-
service sexual harassment.  .  The claims 
folder should be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  The complete 
rationale for each opinion expressed must 
be provided.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


